Ear5Claims 4, 14 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Examiner cannot find support for the newly added limitation of between 5 and 50 for the definition of n.  She notes that applicants have not cited any support in the specification as well.  This appears to be new matter.

As a side note, the Examiner suggests replacing the formula (I) as found in claim 4 with a clearer version of the formula.  While the Examiner is not certain, this blurrier version of the formula could get sent back from the printers (in the event that this case passes to issue) as being illegible.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 to 3, 5 to 8, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder et al. in view of Shannon et al. ‘295.
This rejection relies on the rationale of record.  As such the rationale for this rejection will not be repeated.  Applicants’ traversal has been considered but is not deemed persuasive.
	Applicants’ traversal first summarizes the teachings of each prior art reference.  It then states that Shannon is silent about solving the technical problem by using the poly (dimethylsiloxane) for increasing oxygen permeability.  Please note though that a prima facie case of obviousness for a composition does not require the solution of the same problem or recognition of the same advantages as the applicants’ invention. 
	This traversal does not provide any specific argument or position as to why one would not have been motivated to make the combination as alleged in the rejection.  It does not appear to argue the rejection rationale at all.  A mere conclusory statement 

5. 	Consistent with that noted in the previous office action, claims 9 to 11, 15 and 16 are objected to as containing allowable subject matter.  Claims 4, 14 and 17 are neither taught nor suggested by the prior art but are rejected under 35 USC 112.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.


Mgm
3/1/2021